UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 26, 2011 Berthel Growth & Income Trust I (Exact name of registrant as specified in its charter) Iowa 33-89506 52-1915821 (State of Incorporation) (Commission File Number) (IRS No.) 701 Tama Street, Marion, Iowa 52302 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (319) 447-5700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets. Berthel SBIC, LLC (Commission File number 811-08451) (“Berthel SBIC”) is a wholly-owned subsidiary of the registrant.The registrant previously reported that on January 27, 2009, the United States Court for the Northern District of Iowa entered a Consent Order and Judgment by which the court appointed the United States Small Business Administration is the receiver (the “Receiver”) for Berthel SBIC.Berthel SBIC owned 1,899,783 shares of common stock (the “Securities”) of CeloNova BioSciences, Inc., a Delaware corporation (“CeloNova”).The Securities represented all of the investment of Berthel SBIC in CeloNova, and there are no other material relationships between CeloNova and Berthel SBIC, the registrant or any of Berthel SBIC’s or the registrant’s affiliates, directors, officers or any associate of any such director or officer. On August 17, 2011, the Receiver and CleoNova Stent, Inc., a subsidiary of CeloNova (the “Purchaser”) entered into a written Securities Purchase Agreement (the “Agreement”). Pursuant to the Agreement, Berthel SBIC transferred all of its right, title and interest in the Securities to the Purchaser.The Purchaser paid$18,997.83 in cash as the sole consideration for the transfer of the Securities. The closing on the transfer of the Securities pursuant to the Agreement occurred on August 26, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Berthel Growth & Income Trust I (Registrant) August 31, 2011 (Date) /s/ Ronald O. Brendengen Ronald O. Brendengen, Chief Financial Officer of Berthel Fisher & Company Planning, Inc., Trust Advisor
